Case 8:20-cv-02035-JVS-JDE Document 18 Filed 03/25/21 Page 1 of 12 Page ID #:118




   1

   2

   3

   4

   5

   6

   7

   8                              UNITED STATES DISTRICT COURT
   9
                              CENTRAL DISTRICT OF CALIFORNIA
  10
                                       SOUTHERN DIVISION
  11

  12 SUPERTEX, S.A. a Columbian                     Case No.:     8:20-cv-02035-JVS (JDEx)
       corporation· PROINTIMO, S.A.S. a
  13
       Columbian corporation;
  14                                                PROTECTIVE ORDER
                     Plaintiff,
  15
              v.
  16
     MANHATTAN BEACHWEAR, INC.;
  17
     a Delaware corporation; and DOES 1-
  18 10, inclusive,

  19                 Defendants.
  20

  21          Based on the parties’ stipulation and for good cause shown therein, the Court
  22 finds and orders as follows:

  23     1.        A. PURPOSES AND LIMITATIONS
  24          As the parties have represented that discovery in this action is likely to involve
  25 production of confidential, proprietary, or private information for which special

  26 protection from public disclosure and from use for any purpose other than prosecuting

  27 this litigation may be warranted, this Court enters the following Protective Order. This

  28 Order does not confer blanket protections on all disclosures or responses to discovery.

                                                  -1-
                                         PROTECTIVE ORDER
Case 8:20-cv-02035-JVS-JDE Document 18 Filed 03/25/21 Page 2 of 12 Page ID #:119




   1 The protection it affords from public disclosure and use extends only to the limited

   2 information or items that are entitled to confidential treatment under the applicable

   3 legal principles. Further, as set forth further below, this Protective Order does not

   4 entitle the parties to file confidential information under seal. Rather, the parties must

   5 comply with Civil Local Rule 79-5 and with any pertinent orders of the assigned

   6 District Judge and Magistrate Judge if they seek to file material under seal.

   7         B. GOOD CAUSE STATEMENT
   8         This action is likely to involve trade secrets, customer and pricing lists and other
   9 valuable research, commercial and/or proprietary information for which special

  10 protection from public disclosure and from use for any purpose other than prosecution

  11 of this action is warranted. Such confidential and proprietary materials and information

  12 consist of, among other things, confidential business or financial information,

  13 information regarding confidential business practices, or other confidential research,

  14 development, or commercial information (including information implicating privacy

  15 rights of third parties), information otherwise generally unavailable to the public, or

  16 which may be privileged or otherwise protected from disclosure under stat or federal

  17 statues, court rules, case decisions, or common law.

  18         In light of the parties’ representations that discovery in this case will involve the
  19 production of confidential records, and to expedite the flow of information, to facilitate

  20 the prompt resolution of disputes over confidentiality of discovery materials, to

  21 adequately protect information the parties are entitled to keep confidential, to ensure

  22 that the parties are permitted reasonable necessary uses of such material in connection

  23 with this action, to address their handling of such material at the end of the litigation,

  24 and to serve the ends of justice, a protective order for such information is justified in

  25 this matter. The parties shall not designate any information/documents as confidential

  26 without a good faith belief that such information/documents have been maintained in

  27 a confidential, non-public manner, and that there is good cause or a compelling reason

  28 why it should not be part of the public record of this case.

                                                  -2-
                                         PROTECTIVE ORDER
Case 8:20-cv-02035-JVS-JDE Document 18 Filed 03/25/21 Page 3 of 12 Page ID #:120




   1         2.    DEFINITIONS
   2         2.1   Action:      The instant action: SuperTex, S.A., et al. v. Manhattan
   3 Beachwear, Inc., et al., Case No. 8:20-cv-02035-JVS-JDE.

   4         2.2   Challenging Party: a Party or Non-Party that challenges the designation
   5 of information or items under this Order.

   6         2.3   “CONFIDENTIAL” Information or Items: information (regardless of
   7 how it is generated, stored or maintained) or tangible things that qualify for protection

   8 under Federal Rule of Civil Procedure 26(c) and 18 U.S.C. § 1836, et seq. (Defend

   9 Trade Secrets Act), and as specified above in the Good Cause Statement.

  10         2.4   Counsel: Outside Counsel of Record and House Counsel (as well as their
  11 support staff).

  12         2.5   Designating Party: a Party or Non-Party that designates information or
  13 items    that it produces in disclosures or in responses to discovery as
  14 “CONFIDENTIAL.”

  15         2.6   Disclosure or Discovery Material: all items or information, regardless of
  16 the medium or manner in which it is generated, stored, or maintained (including,

  17 among other things, testimony, transcripts, and tangible things), that are produced or

  18 generated in disclosures or responses to discovery in this matter.

  19         2.7   Expert: a person with specialized knowledge or experience in a matter
  20 pertinent to the litigation who has been retained by a Party or its counsel to serve as an

  21 expert witness or as a consultant in this Action.

  22         2.8   House Counsel: attorneys who are employees of a party to this Action.
  23 House Counsel does not include Outside Counsel of Record or any other outside

  24 counsel.

  25         2.9   Non-Party: any natural person, partnership, corporation, association, or
  26 other legal entity not named as a Party to this action.

  27         2.10 Outside Counsel of Record: attorneys who are not employees of a party
  28 to this Action but are retained to represent or advise a party to this Action and have

                                                 -3-
                                        PROTECTIVE ORDER
Case 8:20-cv-02035-JVS-JDE Document 18 Filed 03/25/21 Page 4 of 12 Page ID #:121




   1 appeared in this Action on behalf of that party or are affiliated with a law firm which

   2 has appeared on behalf of that party, and includes support staff.

   3         2.11 Party: any party to this Action, including all of its officers, directors,
   4 employees, consultants, retained experts, and Outside Counsel of Record (and their

   5 support staffs).

   6         2.12 Producing Party: a Party or Non-Party that produces Disclosure or
   7 Discovery Material in this Action.

   8         2.13 Professional Vendors: persons or entities that provide litigation support
   9 services     (e.g., photocopying, videotaping, translating, preparing exhibits or
  10 demonstrations, and organizing, storing, or retrieving data in any form or medium) and

  11 their employees and subcontractors.

  12         2.14 Protected Material:      any Disclosure or Discovery Material that is
  13 designated as “CONFIDENTIAL.”

  14         2.15 Receiving Party: a Party that receives Disclosure or Discovery Material
  15 from a Producing Party.

  16         3.     SCOPE
  17         The protections conferred by this Stipulation and Order cover not only Protected
  18 Material (as defined above), but also (1) any information copied or extracted from

  19 Protected Material; (2) all copies, excerpts, summaries, or compilations of Protected

  20 Material; and (3) any testimony, conversations, or presentations by Parties or their

  21 Counsel that might reveal Protected Material.

  22         Any use of Protected Material during a court hearing or at trial shall be governed
  23 by the orders of the presiding judge. This Order does not govern the use of Protected

  24 Material at trial.

  25         4.     DURATION
  26         Even after final disposition of this litigation, the confidentiality obligations
  27 imposed by this Order shall remain in effect until a Designating Party agrees otherwise

  28 in writing or a court order otherwise directs. Final disposition shall be deemed to be

                                                 -4-
                                        PROTECTIVE ORDER
Case 8:20-cv-02035-JVS-JDE Document 18 Filed 03/25/21 Page 5 of 12 Page ID #:122




   1 the later of (1) dismissal of all claims and defenses in this Action, with or without

   2 prejudice; and (2) final judgment herein after the completion and exhaustion of all

   3 appeals, rehearings, remands, trials, or reviews of this Action, including the time limits

   4 for filing any motions or applications for extension of time pursuant to applicable law.

   5        5.       DESIGNATING PROTECTED MATERIAL
   6        5.1      Exercise of Restraint and Care in Designating Material for Protection.
   7 Each Party or Non-Party that designates information or items for protection under this

   8 Order must take care to limit any such designation to specific material that qualifies

   9 under the appropriate standards. The Designating Party must designate for protection

  10 only those parts of material, documents, items, or oral or written communications that

  11 qualify so that other portions of the material, documents, items, or communications for

  12 which protection is not warranted are not swept unjustifiably within the ambit of this

  13 Order.

  14        Mass, indiscriminate, or routinized designations are prohibited. Designations
  15 that are shown to be clearly unjustified or that have been made for an improper purpose

  16 (e.g., to unnecessarily encumber the case development process or to impose

  17 unnecessary expenses and burdens on other parties) may expose the Designating Party

  18 to sanctions.

  19        If it comes to a Designating Party’s attention that information or items that it
  20 designated for protection do not qualify for protection, that Designating Party must

  21 promptly notify all other Parties that it is withdrawing the inapplicable designation.

  22        5.2      Manner and Timing of Designations. Except as otherwise provided in
  23 this Order (see, e.g., second paragraph of Section 5.2(a) below), or as otherwise

  24 stipulated or ordered, Disclosure or Discovery Material that qualifies for protection

  25 under this Order must be clearly so designated before the material is disclosed or

  26 produced.

  27        Designation in conformity with this Order requires:
  28        (a) for information in documentary form (e.g., paper or electronic documents,
                                                 -5-
                                        PROTECTIVE ORDER
Case 8:20-cv-02035-JVS-JDE Document 18 Filed 03/25/21 Page 6 of 12 Page ID #:123




   1 but excluding transcripts of depositions), that the Producing Party affix at a minimum,

   2 the legend “CONFIDENTIAL” to each page that contains protected material. If only

   3 a portion or portions of the material on a page qualifies for protection, the Producing

   4 Party also must clearly identify the protected portion(s) (e.g., by making appropriate

   5 markings in the margins).

   6        A Party or Non-Party that makes original documents available for inspection
   7 need not designate them for protection until after the inspecting Party has indicated

   8 which documents it would like copied and produced. During the inspection and before

   9 the designation, all of the material made available for inspection shall be deemed

  10 “CONFIDENTIAL.” After the inspecting Party has identified the documents it wants

  11 copied and produced, the Producing Party must determine which documents, or

  12 portions thereof, qualify for protection under this Order. Then, before producing the

  13 specified documents, the Producing Party must affix the “CONFIDENTIAL” legend

  14 to each page that contains Protected Material. If only a portion or portions of the

  15 material on a page qualifies for protection, the Producing Party also must clearly

  16 identify the protected portion(s) (e.g., by making appropriate markings in the margins).

  17        (b) For testimony given in depositions that the Designating Party identifies on
  18 the record, before the close of the deposition as protected testimony.

  19        (c) For information produced in some form other than documentary and for any
  20 other tangible items, that the Producing Party affix in a prominent place on the exterior

  21 of the container or containers in which the information is stored the legend

  22 “CONFIDENTIAL.” If only a portion or portions of the information warrants

  23 protection, the Producing Party, to the extent practicable, shall identify the protected

  24 portion(s).

  25        5.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent
  26 failure to designate qualified information or items does not, standing alone, waive the

  27 Designating Party’s right to secure protection under this Order for such material. Upon

  28 timely correction of a designation, the Receiving Party must make reasonable

                                                 -6-
                                       PROTECTIVE ORDER
Case 8:20-cv-02035-JVS-JDE Document 18 Filed 03/25/21 Page 7 of 12 Page ID #:124




   1 efforts to assure that the material is treated in accordance with the provisions of this

   2 Order.

   3        6.     CHALLENGING CONFIDENTIALITY DESIGNATIONS
   4        6.1    Timing of Challenges.       Any Party or Non-Party may challenge a
   5 designation of confidentiality at any time that is consistent with the Court’s Scheduling

   6 Order.

   7        6.2    Meet and Confer.      The Challenging Party shall initiate the dispute
   8 resolution process under Local Rule 37-1 et seq.

   9        6.3    The burden of persuasion in any such challenge proceeding shall be on
  10 the Designating Party. Frivolous challenges, and those made for an improper purpose

  11 (e.g., to harass or impose unnecessary expenses and burdens on other parties) may

  12 expose the Challenging Party to sanctions. Unless the Designating Party has waived

  13 or withdrawn the confidentiality designation, all parties shall continue to afford the

  14 material in question the level of protection to which it is entitled under the Producing

  15 Party’s designation until the Court rules on the challenge.

  16        7.     ACCESS TO AND USE OF PROTECTED MATERIAL
  17        7.1    Basic Principles. A Receiving Party may use Protected Material that is
  18 disclosed or produced by another Party or by a Non-Party in connection with this

  19 Action only for prosecuting, defending, or attempting to settle this Action. Such

  20 Protected Material may be disclosed only to the categories of persons and under the

  21 conditions described in this Order. When the Action has been terminated, a Receiving

  22 Party must comply with the provisions of Section 13 below.

  23        Protected Material must be stored and maintained by a Receiving Party at a
  24 location and in a secure manner that ensures that access is limited to the persons

  25 authorized under this Order.

  26        7.2    Disclosure of “CONFIDENTIAL” Information or Items.                  Unless
  27 otherwise ordered by the court or permitted in writing by the Designating Party, a

  28 Receiving Party may disclose any information or item designated “CONFIDENTIAL”

                                                 -7-
                                       PROTECTIVE ORDER
Case 8:20-cv-02035-JVS-JDE Document 18 Filed 03/25/21 Page 8 of 12 Page ID #:125




   1 only to:

   2        (a) the Receiving Party’s Outside Counsel of Record in this Action, as well as
   3 employees of said Outside Counsel of Record to whom it is reasonably necessary to

   4 disclose the information for this Action;

   5        (b) the officers, directors, and employees (including House Counsel) of the
   6 Receiving Party to whom disclosure is reasonably necessary for this Action;

   7        (c) Experts (as defined in this Order) of the Receiving Party to whom disclosure
   8 is reasonably necessary for this Action and who have signed the “Acknowledgment

   9 and Agreement to Be Bound”;

  10        (d) the court and its personnel;
  11        (e) non-court affiliated court reporters and their staff to whom disclosure is
  12 reasonably necessary for this Action and who have signed the “Acknowledgment and

  13 Agreement to Be Bound”;

  14        (f) professional jury or trial consultants, mock jurors, and Professional Vendors
  15 to whom disclosure is reasonably necessary for this Action and who have signed the

  16 “Acknowledgment and Agreement to Be Bound”;

  17        (g) the author or recipient of a document containing the information or a
  18 custodian or other person who otherwise possessed or knew the information;

  19        (h) during their depositions, witnesses, and attorneys for witnesses, in the
  20 Action to whom disclosure is reasonably necessary provided such witness or counsel

  21 for such witness will not be permitted to keep any confidential information unless they

  22 sign the “Acknowledgment and Agreement to Be Bound” unless otherwise agreed by

  23 the Designating Party or ordered by the court.        Pages of transcribed deposition
  24 testimony or exhibits to depositions that reveal Protected Material may be separately

  25 bound by the court reporter; and

  26        (i) any mediator or settlement officer, and their supporting personnel, mutually
  27 agreed upon by any of the parties engaged in settlement discussions.

  28

                                                 -8-
                                        PROTECTIVE ORDER
Case 8:20-cv-02035-JVS-JDE Document 18 Filed 03/25/21 Page 9 of 12 Page ID #:126




   1        8.     PROTECTED MATERIAL SUBPOENAED OR ORDERED
   2               PRODUCED IN OTHER LITIGATION.
   3        If a Party is served with a subpoena or a court order issued in other litigation
   4 that compels disclosure of any information or items designated in this Action as

   5 CONFIDENTIAL,” that Party must:

   6        (a) promptly notify in writing the Designating Party. Such notification shall
   7 include a copy of the subpoena or court order unless prohibited by law;

   8        (b) promptly notify in writing the party who caused the subpoena or order to
   9 issue in the other litigation that some or all of the material covered by the subpoena or

  10 order is subject to this Protective Order. Such notification shall include a copy of this

  11 Protective Order; and

  12        (c) cooperate with respect to all reasonable procedures sought to be pursued by
  13 the Designating Party whose Protected Material may be affected.

  14        If the Designating Party timely seeks a protective order, the Party served with
  15 the subpoena or court order shall not produce any information designated in this action

  16 as “CONFIDENTIAL” before a determination by the court from which the subpoena

  17 or order issued, unless the Party has obtained the Designating Party’s permission, or

  18 unless otherwise required by the law or court order. The Designating Party shall bear

  19 the burden and expense of seeking protection in that court of its confidential material

  20 and nothing in these provisions should be construed as authorizing or encouraging any

  21 person to disobey a lawful directive from another court.

  22        9. A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
  23             PRODUCED IN THIS LITIGATION
  24        (a) The terms of this Order are applicable to information produced by a Non-
  25 Party in this Action and designated as “CONFIDENTIAL.”                Such information
  26 produced by Non-Parties in connection with this litigation is protected by the remedies

  27 and relief provided by this Order. Nothing in these provisions should be construed as

  28 prohibiting a Non-Party from seeking additional protections.

                                                 -9-
                                       PROTECTIVE ORDER
Case 8:20-cv-02035-JVS-JDE Document 18 Filed 03/25/21 Page 10 of 12 Page ID #:127




    1         (b) In the event that a Party is required, by a valid discovery request, to produce
    2 a Non-Party’s confidential information in its possession, and the Party is subject to an

    3 agreement with the Non-Party not to produce the Non-Party’s confidential

    4 information, then the Party shall:

    5         (1) promptly notify in writing the Requesting Party and the Non-Party that some
    6         or all of the information requested is subject to a confidentiality agreement with
    7         a Non-Party;
    8         (2) promptly provide the Non-Party with a copy of the Protective Order in this
    9         Action, the relevant discovery request(s), and a reasonably specific description
   10         of the information requested; and
   11         (3) make the information requested available for inspection by the Non-Party,
   12         if requested.
   13         (c) If a Non-Party fails to seek a protective order from this court within 14 days
   14 of receiving the notice and accompanying information or fails to notify the Receiving

   15 Party that it has done so, the Receiving Party may produce the Non-Party’s confidential

   16 information responsive to the discovery request. If the Non-Party timely seeks a

   17 protective order, the Receiving Party shall not produce any information in its

   18 possession or control that is subject to the confidentiality agreement with the Non-

   19 Party before a determination by the court unless otherwise required by the law or court

   20 order. Absent a court order to the contrary, the Non-Party shall bear the burden and

   21 expense of seeking protection in this court of its Protected Material.

   22         10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
   23         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
   24 Protected Material to any person or in any circumstance not authorized under this

   25 Protective Order, the Receiving Party must immediately (a) notify in writing the

   26 Designating Party of the unauthorized disclosures, (b) use its best efforts to retrieve all

   27 unauthorized copies of the Protected Material, (c) inform the person or persons to

   28 whom unauthorized disclosures were made of all the terms of this Order, and (d)

                                                  -10-
                                         PROTECTIVE ORDER
Case 8:20-cv-02035-JVS-JDE Document 18 Filed 03/25/21 Page 11 of 12 Page ID #:128




    1 request such person or persons to execute the “Acknowledgment and Agreement to Be

    2 Bound.”

    3        11.    INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
    4               PROTECTED MATERIAL
    5        When a Producing Party gives notice to Receiving Parties that certain
    6 inadvertently produced material is subject to a claim of privilege or other protection,

    7 the obligations of the Receiving Parties are those set forth in Federal Rule of Civil

    8 Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure

    9 may be established in an e-discovery order that provides for production without prior

   10 privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the

   11 parties reach an agreement on the effect of disclosure of a communication or

   12 information covered by the attorney-client privilege or work product protection, the

   13 parties may incorporate their agreement into this Protective Order.

   14        12.    MISCELLANEOUS
   15        12.1 Right to Further Relief. Nothing in this Order abridges the right of any
   16 person to seek its modification by the Court in the future.

   17        12.2 Right to Assert Other Objections. No Party waives any right it otherwise
   18 would have to object to disclosing or producing any information or item on any ground

   19 not addressed in this Protective Order. Similarly, no Party waives any right to object

   20 on any ground to use in evidence of any of the material covered by this Protective

   21 Order.

   22        12.3 Filing Protected Material. Any person or entity that seeks to file under
   23 seal any Protected Material must comply with Civil Local Rule 79-5 and with any

   24 pertinent orders of the assigned District Judge and Magistrate Judge.         Protected
   25 Material may only be filed under seal pursuant to a court order authorizing the sealing

   26 of the specific Protected Material at issue.

   27        13.    FINAL DISPOSITION
   28        After the final disposition of this Action, as defined above, within 60 days of a
                                                 -11-
                                        PROTECTIVE ORDER
Case 8:20-cv-02035-JVS-JDE Document 18 Filed 03/25/21 Page 12 of 12 Page ID #:129




    1 written request by the Designating Party, each Receiving Party must return all

    2 Protected Material to the Producing Party or destroy such material. As used in this

    3 subdivision, “all Protected Material” includes all copies, abstracts, compilations,

    4 summaries, and any other format reproducing or capturing any of the Protected

    5 Material. Whether the Protected Material is returned or destroyed, the Receiving Party

    6 must submit a written certification to the Producing Party (and, if not the same person

    7 or entity, to the Designating Party) by the 60 day deadline that (1) identifies (by

    8 category, where appropriate) all the Protected Material that was returned or destroyed

    9 and (2) affirms that the Receiving Party has not retained any copies, abstracts,

   10 compilations, summaries or any other format reproducing or capturing any of the

   11 Protected Material. Notwithstanding this provision, Counsel are entitled to retain an

   12 archival copy of all pleadings, motion papers, trial, deposition, and hearing transcripts,

   13 legal memoranda, correspondence, deposition and trial exhibits, expert reports,

   14 attorney work product, and consultant and expert work product, even if such materials

   15 contain Protected Material.      Any such archival copies that contain or constitute
   16 Protected Material remain subject to this Protective Order as set forth in Section 4.

   17         14.   Any violation of this Order may be punished by any and all appropriate
   18 measures including, without limitation, contempt proceedings and/or monetary

   19 sanctions.

   20         FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
   21

   22   DATED:
   23
        March 25, 2021
                                                   JOHN D. EARLY
   24                                              United States Magistrate Judge
   25

   26

   27

   28

                                                  -12-
                                         PROTECTIVE ORDER
